Citation Nr: 0703042	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran filed a timely substantive appeal/request 
for extension regarding his claim of entitlement to a 
compensable evaluation for lumbosacral strain, which was 
denied in a May 2, 2002 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1976 to June 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined the veteran had not submitted a 
timely substantive appeal/request for extension on filing his 
VA Form 9, following the issuance of the May 2002 rating 
decision, which denied a compensable evaluation for 
lumbosacral strain.


FINDINGS OF FACT

1.  The RO denied a compensable rating for lumbosacral strain 
in a May 2, 2002, rating decision, and the veteran was 
informed of the decision on June 4, 2002.

2.  The veteran filed a Notice of Disagreement (NOD) in June 
2002, and the RO mailed a Statement of the Case (SOC) to the 
veteran on September 10, 2003.

3.  The veteran's representative submitted the veteran's 
request for an extension on filing his VA Form 9 on November 
17, 2003, and it was received by the RO on November 18, 2003.

4.  A substantive appeal/request for extension as to the 
claim for a compensable evaluation for lumbosacral strain was 
not filed within the one year period from the date of mailing 
of the notification of the determination being appealed or 
within 60 days from the date the statement of the case was 
issued.


CONCLUSION OF LAW

The veteran did not submit a timely substantive 
appeal/request for extension following the May 2, 2002, RO 
rating determination.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 
20.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the 
Board is not required to address the RO's efforts to comply 
with the VCAA with respect to the issue on appeal.

In a May 2002 rating decision, the RO continued the 
noncompensable evaluation for the veteran's service-connected 
lumbosacral strain.  The rating decision was mailed to the 
veteran on June 4, 2002, and the veteran's NOD was received 
by the RO on June 18, 2002.

On September 10, 2003, the RO mailed the SOC pertaining to 
the claim for a compensable rating for lumbosacral strain.  
The cover letter to the SOC advised the veteran of the 
requirement of filing a substantive appeal and referenced an 
enclosed VA Form 9 which informed him of the time limit in 
which to submit the appeal, as well as instructions for 
requesting additional time.

The veteran's request for an extension on filing his VA Form 
9, Appeal to Board of Veterans' Appeals, was received by the 
RO on November 18, 2003.  This document was signed and dated 
by the veteran on November 4, 2003.  It was submitted to the 
RO as an attachment to a letter from the representative dated 
November 17, 2003.  In a January 2004 letter, the RO advised 
the veteran that the request for an extension received on 
November 18, 2003, could not be accepted as timely because 
the period for perfecting his appeal had elapsed on November 
10, 2003.

The veteran contends that his request for extension should be 
considered timely.  He and his representative assert that the 
request for an extension was received by VA via facsimile on 
November 4, 2003, and the RO date stamped the request on 
November 18, 2003.  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a Substantive 
Appeal after a Statement of the Case (SOC) has been 
furnished.  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that an appeal was being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.

Under 38 U.S.C.A. § 7105(d)(3), the 60-day period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
38 C.F.R. § 3.109(b) (2006).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office. 38 C.F.R. 
§ 20.303 (2006).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal. When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above. 38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

Based upon the evidence of record, the Board finds that the 
veteran failed to perfect his appeal as to the claim of 
entitlement to an increased rating for lumbosacral strain, 
which was continued as noncompensable in the May 2002 rating 
decision.

As noted previously, an appeal must be perfected within one 
year of the date of notice of the initial rating or within 60 
days of the issuance of a SOC, whichever period ends later.  
One year from the date of notice of the initial rating 
decision in this case, was May 2, 2002.  Sixty days from the 
date of issuance of the SOC on September 10, 2001, was on 
November 9, 2001.  The veteran's request for extension was 
not received by the RO until November 18, 2001.

The representative asserts that the extension request appears 
to be a facsimile and should be considered timely.  On its 
face, the document does not confirm whether it was an actual 
facsimile received by the RO.  The document does not include 
a cover page which normally includes the receiver's name, fax 
number, sender's name, and fax number.  An originating fax 
number, date, and time, which are typically found on 
facsimiles, are not shown on the veteran's document.  The 
veteran did sign and date the document on November 4, 2003, 
but there is no proof within the evidence of record that the 
document was mailed or faxed, and received by the RO on that 
date.  Furthermore, it appears that the veteran's request for 
extension was not even filed with the RO, which is the office 
from which the veteran received notice of the determination 
being appealed.  The representative informed the RO on 
November 17, 2003, that the veteran "contacted our office in 
regards to requesting an extension on time he has to turn in 
his Form-9.  His VAF 21-4138 requesting such action is 
attached."  The representative sent the RO the letter with a 
copy of the veteran's request for extension on November 17, 
2003, as indicated on the representative's letter.  The RO 
received the request on November 18, 2003, as date stamped on 
the document.  Thus, assuming the veteran signed and mailed, 
or even faxed the document to the representative on November 
4, 2003, the representative forwarded the letter to the RO 
after the 60 days request for extension deadline.  

The veteran's representative also argues that 38 C.F.R. § 
20.305 apply to the veteran's request for an extension and 
would constitute the request as being timely.  VA regulations 
provide that, absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time," which includes a notice of 
disagreement or substantive appeal, was mailed five days 
prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  See 
38 C.F.R. §§ 20.305(a), 20.306 (2006).

The postmark rule in 38 C.F.R. § 20.305(a) does not apply in 
this case, because the veteran's request for an extension was 
received by his representative and not by the RO.  Although 
the veteran's representative is located in the same building 
as the RO, the representative is not an agent of VA.  Receipt 
by the representative of the veteran's extension request does 
not constitute its receipt by VA.  The fact that the 
veteran's request for an extension was in the possession of 
the representative within the sixty day period is not 
relevant.  

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the veteran needs 
to take to perfect an appeal."  Id.  If there is a failure 
to comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108.

In the absence of a timely filed substantive appeal/request 
for extension, the petition for appellate review as to the 
claim for entitlement to an increased rating for lumbosacral 
strain is rejected in accordance with 38 U.S.C.A. § 7108.  
Further, in the absence of a timely appeal, the May 2002 
decision is final as to the continuance of a noncompensable 
rating for lumbosacral strain.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 
(1993).


ORDER

The May 2, 2002, rating decision that denied entitlement to a 
compensable rating for lumbosacral strain was not timely 
appealed, and the appeal as to this issue is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


